Citation Nr: 0422389	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Paget's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1942 to December 1945, and from April 1950 to November 
1952.  He also had subsequent periods of active duty for 
training (ACTDUTRA) and inactive duty training (INACDUTRA) in 
the Naval Reserves.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision from the Department of Veterans Affairs (VA) "Tiger 
Team" at the Cleveland, Ohio Regional Office (RO).  The 
veteran's file is now under the jurisdiction of the Waco, 
Texas RO.  In his November 2002 substantive appeal the 
veteran requested a Travel Board hearing.  In December 2002 
he clarified that he wanted a local hearing at the RO.  He 
canceled the local hearing scheduled in May 2003.  


FINDING OF FACT

Paget's disease was not manifested in service or in the first 
postservice year; any current Paget's disease is not shown to 
be related to service.


CONCLUSION OF LAW

Service connection for Paget's disease is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue; the matter was addressed 
on the merits.  The veteran was notified why service 
connection for Paget's disease was denied in the July 2002 
rating decision and in an August 2002 statement of the case 
(SOC).  A February 2004 supplemental SOC outlined pertinent 
VCAA provisions.  An April 2002 (before the decision 
appealed) letter to the veteran, while not specifically 
mentioning "VCAA," informed him what evidence was needed to 
establish service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 30 days, it also advised him 
that evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the April 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
that the veteran should submit such evidence, in essence 
everything pertinent).  He has received all essential notice, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  The Board has considered whether 
a VA examination is indicated, and has determined (as will be 
discussed in greater detail below) that there is no 
reasonable possibility that a VA examination would provide 
information of probative value to the matter at hand.  The 
veteran has not identified any pertinent records outstanding.  
VA's duty to assist, including as mandated by the VCAA, is 
met.

Factual Background

The veteran's service medical records for his 2 periods of 
active service and his Naval Reserve service are devoid of 
any complaints or findings reflective of Paget's disease.  
Service personnel records show periods of ACDUTRA from July 
1953 to December 1967.

VA examinations in February 1972 and April 1972 made no 
mention of Paget's disease.  The veteran did complain of left 
hip pain in April 1972.

The veteran claimed in January 2002 that Paget's disease was 
diagnosed by a private physician before he was discharged 
from service.  He indicated that he would submit medical 
records in support of his claim.  See VA Form 21-4138.  In 
August 2002 he added that his claimed disorder developed in 
about 1960 (when he was in the Naval Reserves).  

Private medical records received in February 2002 include an 
X-ray report dated in November 1969 showing a diagnosis of 
Paget's disease of the entire left innominate [hip] bone.  A 
September 1970 X-ray report includes a diagnosis of early 
Paget's disease involving the left innominate bone.  A June 
1971 X-ray report includes a diagnosis of apparently stable 
Paget's disease in the left innominate bone.

A November 1994 private medical record notes that Paget's 
disease was diagnosed [by history] in 1960.  The first X-rays 
in December 1965 did not mention Paget's disease.  The first 
abnormal finding was in 1969 showing involvement of the 
entire left innominate bone and mild osteoarthritic changes 
in the hips.

An October 1995 private examination report includes a 
diagnosis of asymptomatic Paget's disease.

A January 2002 VA outpatient medical record notes laboratory 
studies showing elevated alkaline phosphatase, and that the 
veteran had Paget's disease in the pelvis.

A June 2003 letter from a private medical doctor indicates 
that the veteran's Paget's disease was first detected by 
elevated alkaline phosphatase in 1968, and was asymptomatic 
from 1968 to 1993.  The physician added that the onset of the 
disease was probably in 1968, as the veteran had fairly 
regular annual examinations prior to that time.  

A July 2003 letter from a private endocrinologist notes that 
historically the veteran's Paget's disease was diagnosed in 
1960.  He indicated that the cause of the disease was 
unknown.  Possibilities included viral infections.  The 
physician noted that the veteran sought to link his Paget's 
to an infection he had in 1950, and that he could neither 
support nor deny that possibility.  The veteran also sought 
to place the onset of the disease prior to 1960; the 
physician had no information that would document or refute 
this.  He noted that the first abnormal X-ray findings were 
in 1969, and that the first elevations in alkaline 
phosphatase were approximately in 1972.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. 
§ 3.303.  Active duty includes any period of ACDUTRA during 
which an individual was disabled by a disease or injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for Paget's disease (osteitis deformans) 
may be established on a presumptive basis by showing that 
such disorder was manifested to a degree of 10 percent or 
more within one year following separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Paget's disease has been diagnosed.  

The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's service medical records do 
not reflect a diagnosis of Paget's disease, or any findings 
suggestive of such disease.  Consequently, service connection 
for Paget's disease on the basis that it became manifested in 
service and has persisted since is not warranted.  

The earliest competent (medical) evidence of clinical 
pathology of Paget's disease of record (not including a 
historical diagnosis in 1960; notably, even historically this 
is about 8 years post active service) is in 1969, long after 
the presumptive period for chronic disease.  Consequently, 
presumptive service connection is not for consideration.  
Regarding any contention that the Paget's disease was 
incurred on ACDUTRA, such would have to be shown by evidence 
that the disease arose from an event while the veteran was 
actually on a period of ACDUTRA.  There is no evidence 
whatsoever supporting such proposition.  
Finally, there is no competent evidence that relates the 
veteran's Paget's disease to service.  The Board notes that a 
prolonged lapse of time between service separation and the 
earliest documentation of current disability, as here, is a 
factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, there is no medical opinion which 
relates Paget's disease to service or any event therein.  The 
only competent (medical) evidence on this point, the July 
2003 letter by a private endocrinologist, indicates that the 
evidence provides no basis for relating Paget's to service.  
The Board has considered the veteran's assertions.  However, 
as a layperson he is not competent to render a probative 
opinion on a medical matter, such as a nexus between his 
Paget's disease and his military service.  .

The preponderance of the evidence is against the claim; 
hence, it must be denied.  


ORDER

Service connection for Paget's disease is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



